Per Curiam,
This suit against the two omnibus companies was brought to recover damages for personal injuries suffered by the plaintiff while she was a passenger in an omnibus belonging to the first named defendant, resulting from a collision of one of the other company’s omnibuses with the vehicle in which she was riding. The right of the plaintiff to recover against both or either of the defendants depended on questions of fact which were solely for the consideration of the jury. Testimony was introduced for the purpose of showing, on the one hand, that the collision was brought about by the carelessness of the drivers of both omnibuses, and, on the other hand, that it was due solely to the negligence of the driver of the Diamond Street omnibus. Each of the companies, respectively, endeavored to prove that the collision resulted solely from the negligence of the other company’s driver. The testimony was more or less conflicting, but it was all proper for the consideration of the jury. It was accordingly submitted to them in a clear and adequate charge which appears to be free from substantial error. The jury *383found for tbe plaintiff against both companies, and judgment on tbe verdict was entered against both as joint tort feasors. One of tbe defendants, tbe Omnibus Company General, is bere alone complaining of tbe rulings of tbe learned trial judge. Tbe first subject of complaint is bis refusal to charge that there was no evidence “ of negligence on tbe part of tbe Omnibus Company General, and tbe jury are instructed to find a verdict in its favor.” In view of tbe fact that there was evidence of negligence, on its part, quite sufficient for tbe consideration of tbe jury, it would have been plain error to have given tbe instructions requested. There was no error in tbe rubng complained of in tbe second specification; nor in that part of tbe charge recited in tbe third specification. Considered as a whole, tbe charge, — as we have already said, — was adequate and free from substantial error. Tbe remaining specifications, complaining of the inadequacy and misleading character of tbe charge, etc., are destitute of merit, and may be dismissed without further notice. If appellant considered it important that tbe jury’s attention should be called to tbe matters referred to in tbe 5th and 6th specifications, be should have requested tbe court to do so.
Judgment affirmed.